


110 HR 5730 IH: To direct the Secretary of Veterans Affairs to display in

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5730
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to display in
		  each prosthetic and orthotic clinic of the Department of Veterans Affairs an
		  Injured and Amputee Veterans Bill of Rights.
	
	
		1.Display
			 of Injured and Amputee Veterans Bill of Rights
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 ensure that the Injured and Amputee Veterans Bill of Rights described in
			 subsection (b) is displayed prominently in each prosthetic and orthotic clinic
			 of the Department of Veterans Affairs.
			(b)Injured and
			 Amputee Veterans Bill of RightsThe Injured and Amputee Veteran Bill of
			 Rights described in this subsection is a sign stating that injured veterans
			 should have the following rights:
				(1)The right to
			 access the highest quality prosthetic and orthotic care, including the right to
			 the most appropriate technology and best qualified practitioners.
				(2)The right to
			 continuity of care in the transition from the Department of Defense health
			 program to the Department of Veterans Affairs health care system, including
			 comparable benefits relating to prosthetic and orthotic services.
				(3)The right to
			 select the practitioner that best meets their orthotic and prosthetic needs,
			 whether or not that practitioner is an employee of the Department of Veterans
			 Affairs, a private practitioner who has entered into a contract with the
			 Secretary of Veterans Affairs to provide prosthetic and orthotic services, or a
			 private practitioner with specialized expertise.
				(4)The right to
			 consistent and portable health care, including the right to obtain comparable
			 services and technology at any medical facility of the Department of Veterans
			 Affairs across the country.
				(5)The right to
			 timely and efficient prosthetic and orthotic care, including a speedy
			 authorization process with expedited authorization available for veterans
			 visiting from another area.
				(6)The right to play
			 a meaningful role in rehabilitation decisions, including the right to receive a
			 second opinion regarding prosthetic and orthotic treatment options.
				(7)The right to
			 receive appropriate treatment, including the right to receive both a primary
			 prosthesis or orthosis and a functional spare.
				(8)The right to be
			 treated with respect and dignity and have an optimal quality of life both
			 during and after rehabilitation.
				(9)The right to
			 transition and readjust to civilian life in an honorable manner, including by
			 having ample access to vocational rehabilitation, employment programs, and
			 housing assistance.
				
